Title: To Thomas Jefferson from Jacob Wagner, 27 July 1805
From: Wagner, Jacob
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Dep. State 27 July 1805.
                  
                  It is represented by a gentleman of Alexandria, that a petition for a pardon in favor of Christopher Church convicted there of Larceny was forwarded to you two weeks ago, accompanied with the usual recommendations. From a fear that the petition may not have reached your hands, the gentleman is very desirous that I should thus mention the subject to you, in order that a duplicate may be forwarded if necessary.
                  I have the honor to be, Sir, With the highest respect, Your most obed. Servt.
                  
                     J. Wagner 
                     
                  
               